                                                                THIS ORDER IS APPROVED.


                                                                Dated: October 12, 2018

  1
  2                                                             _________________________________
                                                                Scott H. Gan, Bankruptcy Judge
  3
  4
  5
  6                           UNITED STATES BANKRUPTCY COURT
  7                                     DISTRICT OF ARIZONA
  8   In re:                                           Chapter: 11
  9
      River Hacienda Holdings, LLC,                    Case No. 4:18-bk-00136-SHG
 10
                                       Debtor.         Interim Order Concerning Motion for
 11
                                                       Determination of Debtor’s Rights With
 12                                                    Respect to Covered Parking

 13                                                    Hearing Date:      October 2, 2018
 14                                                    Hearing Time:      3:00 p.m.

 15
               The matter came before the Court on an expedited hearing on the Motion for
 16
      Determination of Debtor’s Rights With Respect to Covered Parking [ECF #191] (the
 17
      “Motion”). The Court considered the Motion, the supporting declarations, the Objection of
 18
      River Hacienda Holdings, LLC (“Debtor”), the record in this case, and the arguments of
 19
      counsel. For the reasons expressed on the record at the hearing on October 2, 2018, the
 20
      Court finds good cause for the following interim order.
 21
               IT IS HEREBY ORDERED:
 22
               1.    The Motion is granted in part and denied in part as follows.
 23
               2.    Debtor may not exclude any Permittee (as that term is defined in the
 24
      Declaration and Establishment of Protective Covenants, Condition and Restrictions
 25
      recorded on February 7, 2003) from using covered parking.
 26
               3.    Debtor may label only those spots which have been reserved by particular
 27
      Permittees as reserved spots.
 28
               4.    Debtor may not tow any Permittee’s vehicle from covered parking spots.

Case 4:18-bk-00136-SHG
      106201626_2            Doc 217 Filed 10/12/18 Entered 10/12/18 13:28:04             Desc
                              Main Document    Page 1 of 2
   1          5.     This order is an interim order. It is subject to reconsideration and review.
   2   The hearing on the Motion is continued to coincide with a hearing on confirmation of
   3   certain plans of reorganization on November 6, 2018 at 2:00 p.m.
   4          DATED AND SIGNED ABOVE
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


Case 4:18-bk-00136-SHG
      106201626_2106201626_1                      2
                               Doc 217 Filed 10/12/18  Entered 10/12/18 13:28:04         Desc
                                Main Document    Page 2 of 2
